308 S.W.3d 240 (2010)
STATE of Missouri, Respondent,
v.
Antonio Lamont WEBB, Appellant.
No. WD 69746.
Missouri Court of Appeals, Western District.
March 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
S. Kate Webber, Esq., Kansas City, MO, for appellant.
*241 Shaun J. Mackelprang, Esq., and Richard Starnes, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Antonio Webb was convicted by jury of second-degree murder and armed criminal action. On appeal, Webb contends the circuit court erred in overruling his Batson challenges to the State's peremptory strikes to remove three venirepersons and in overruling his motion to strike another venireperson from the jury panel. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b).